Citation Nr: 0033543	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  93-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer claimed 
as secondary to exposure to ionizing radiation.


INTRODUCTION

The veteran had active military service from November 1940 to 
September 1948.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, and hereafter referred to 
as the Court) from a February 24, 1997 decision of the Board 
of Veterans' Appeals (the Board) that in part denied service 
connection for prostate cancer and skin cancer as secondary 
to exposure to ionizing radiation.  The Court in October 1999 
withdrew a June 1999 memorandum decision that affirmed the 
Board decision on all appealed issues.  The Court decision 
that replaced the June 1999 decision vacated the February 24, 
1997 Board decision on the issues of service connection for 
prostate cancer and skin cancer secondary to exposure to 
ionizing radiation and remanded the claims for another 
decision taking into consideration matters raised in its 
order.  

The Board advised the veteran that the proceedings with 
respect to the remanded issues were stayed until completion 
of his appeal to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  After the Federal Circuit 
in June 2000 affirmed the Court's decision on the matters 
appealed, the Board in September 2000 advised the veteran of 
the opportunity to submit additional evidence and argument in 
support of previously remanded appeal.  In October 2000 he 
advised the Board by letter that he had no additional 
evidence or argument to submit in support of the remanded 
claims. 

The record shows that the veteran represented himself before 
the Court in this matter.  He has not advised the Board that 
he intends to obtain, or that he has retained, other 
representation at this stage of the appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The record shows that the veteran was a participant in the 
Operation SANDSTONE series of atmospheric nuclear tests and 
that his skin cancer and prostate cancer are radiogenic 
diseases listed in 38 C.F.R. § 3.311.  In the February 1997 
decision the Board found that the veteran had presented well 
grounded claims for service connection for skin and prostate 
cancer as secondary to exposure to ionizing radiation.  The 
Court in December 1999 amended its October 1999 Memorandum 
Decision to reflect that the veteran had met the rather low 
threshold to well ground the claims.  Thus the question of 
whether these claims are well grounded is settled.  See 
Campbell v. Gober, No. 98-215 (U.S. Vet. App. Sept. 21, 2000) 
(per curiam).  

The record contained a reconstructed dose estimate for the 
veteran during Operation SANDSTONE of 0.082 (upper bound 0.1) 
rem gamma that was prepared in 1995 by the Defense Nuclear 
Agency (DNA, now known as the Defense Threat Reduction Agency 
(DTRA)).  The veteran in 1995 countered this estimate with a 
table ("Table 12. SANDSTONE personnel exposures, U.S. Air 
Force organizations") of exposure ranges, which was based on 
badged personnel in his unit, that showed a high recorded 
dose of 1.052 rem.  The table appeared on page 152 of an 
unidentified text; however, the veteran's letter attributed 
this data to the DNA.  He sought to replace the reconstructed 
dose with the highest dose of 1.052 rem.  Earlier, in 1991 
correspondence, he reported the same dose, 1.052 rem for his 
unit, in referring to a "DNA Operation Sandstone report" 
and a "DNA Sandstone fact sheet," which are not of record.  

The RO chose the reconstructed dose estimate when it referred 
the case for further VA review as required under 38 C.F.R. 
§ 3.311.  The designee for the VA Under Secretary for Health 
concluded in May 1996 that it was unlikely that the veteran's 
squamous cell skin cancer or prostate cancer could be 
attributed to exposure to ionizing radiation in service.  The 
medical opinion cited to scientific data that found basal 
cell skin cancers in areas irradiated with doses of 9 to 12 
rads.  Then, in June 1996, the Acting Director, VA 
Compensation and Pension Service (C&P Service Acting 
Director) acknowledged receipt of the medical opinion and 
opined that as a result of the opinion and review of the 
evidence in its entirety there was no reasonable possibility 
that the veteran's disabilities were the result of such 
exposure.  

The Court in October 1999 instructed the Board to 
readjudicate the matter, consider the application of 
38 C.F.R. § 3.311(a)(3) and provide an adequate statement of 
reasons and bases regarding dose estimate data submitted by 
the veteran, including a discussion of any clarification 
received from the "DNA" or an explanation as to why the 
Board did not seek such clarification.  The Court in December 
1999 amended its instructions by adding that the Board's 
readjudication should include seeking from the "DNA's" 
Operation SANDSTONE report the range of doses pertinent to 
the veteran's unit.  

Since the Court entered the October 1999 memorandum decision 
in this matter, the Court's decision in Hilkert v. West, 12 
Vet. App. 145 (1999), that addressed consideration of the 
38 C.F.R. § 3.311(e) factors, was affirmed by the Federal 
Circuit without published opinion.  Hilkert v. West, No. 99-
7087 (Fed. Cir. March 14, 2000).  Another pertinent decision 
recently issued held that the Board erred when it relied on 
an opinion of the VA Under Secretary for Benefits that was 
nearly verbatim with the opinion issued in this case by the 
C&P Service Acting Director.  The Court, in essence, held 
that an opinion so worded was cursory and did not provide 
adequate rationale for the conclusion that there was no 
reasonable possibility that ionizing radiation caused a 
claimed cancer.  Stone v. Gober, No. 99-347 (U.S. Vet. App. 
Sept. 11, 2000).  

Regarding the well grounded claims for skin cancer and 
prostate cancer secondary to exposure to ionizing radiation, 
the holding in Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000), requires that the VA Secretary satisfy the duty 
to assist as to all theories of the claim, including those 
unknown to the veteran.  The veteran had submitted scientific 
studies to support his claims and thus the duty to assist as 
interpreted by the Court in Stone requires the Board to seek 
additional comment from the VA Under Secretary for Health as 
to whether the current state of scientific development would 
warrant a different conclusion that reached in 1996.  The 
record shows that the veteran's submissions included a 1985 
National Research Council publication Studies of Participants 
in Nuclear Tests and Mortality and Cancer Frequency Among 
Military Nuclear Test (Smoky) Participants, 1957 through 
1979, (JAMA, August 5, 1983).  

In view of the foregoing, the Board must request additional 
development of this claim to ensure compliance with the 
regulatory procedures applicable to the appellant's claim for 
service connection for prostate cancer and skin cancer.  
Accordingly, the case is REMANDED to the RO for the following 
action to insure due process:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
appellant should be asked to identify or 
provide, if applicable, any additional 
scientific or medical studies pertinent 
to the remanded issues that he would like 
to have considered.  In accordance with 
the holding in Schroeder, as interpreted 
by Stone, the veteran's right to submit 
evidence or argument is extended to all 
possible in-service causes and not 
limited to the claims as secondary to 
ionizing radiation exposure. 

2.  The RO should once again contact the 
DTRA, SWSN-NPTR, 6801 Telegraph Road, 
Alexandria, VA 22310-3398 and request 
that it provide, in addition to any 
additional information specific to the 
veteran, the "DNA Operation Sandstone 
report" and "DNA Sandstone fact 
sheet," as well as the range of doses 
pertinent to the appellant's unit as 
reported in "DNA's Operation SANDSTONE 
report."  The DTRA should also be asked 
to reconcile or clarify the reconstructed 
dose estimate it provided in 1995 with 
the radiation dose data attributed to DNA 
that was submitted by the veteran.   

3.  Thereafter, the claims for service 
connection for prostate cancer and skin 
cancer as secondary to exposure to 
ionizing radiation should be referred for 
further review in accordance with the 
procedures set forth under 38 C.F.R. 
§ 3.311(c) as provided under § 3.311(b). 

Any opinion obtained from the VA Under 
Secretary for Health, or designee of the 
VA Under Secretary for Health, must 
thoroughly discuss any materials 
submitted or cited by the appellant to 
support the claims.  The opinion must 
account for pertinent scientific or 
medical studies published since the 1996 
opinion, or in existence at the time, and 
provide the rationale for relying on data 
selected to support the opinion.  The 
opinion should also report radiation dose 
information in a uniform manner or 
explain why reporting dose information in 
different standards is not significant to 
the conclusion reached. Such information 
is usually presented in rem units from 
DTRA but often expressed in rad units in 
opinions from the VA Under Secretary for 
Health.

The opinion should also explain the 
rationale in the 1996 opinion for relying 
on scientific evidence of ionizing 
radiation dose thresholds for basal cell 
skin cancer to conclude that the 
veteran's squamous cell skin cancer was 
not likely caused by exposure to ionizing 
radiation.

4.  In the review of the claim under 
38 C.F.R. § 3.311(c) (ii), any opinion 
from the VA Under Secretary for Benefits, 
or designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that skin or prostate cancer was caused 
by inservice exposure must be thoroughly 
explained and provide adequate rationale 
for any conclusion or conclusions 
reached.  In accordance with the guidance 
in Stone, supra, such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.  

5.  In accord with the holding in 
Schroeder, as discussed in Stone, the RO 
should insure that the duty to assist 
obligation to develop claims is met in 
regard to the claims for service 
connection for prostate cancer and skin 
cancer on all possible in-service causes 
including those unknown to the veteran.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is responsive to the 
Board's directives and if not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO should again 
adjudicate the claims for service 
connection for prostate cancer and skin 
cancer as secondary to exposure to 
ionizing radiation and, alternatively, 
any other inservice-causes. 

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  


The purpose of this remand is to ensure compliance with the 
requirements of due process.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he receives further 
notice.



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


